DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 6/7/2022.
Claims 1, 9 and 14 have been amended. Claims 8 and 17 have been cancelled. Claims 1-7, 9-16 and 18-20 are pending and addressed below. 
Drawings
The drawings were received on 6/7/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. PGPub. No. 20060129142) in view of in view of Harvey-Poncelet (U.S. PGPub. No. 20110092967)
Regarding claim 1, Reynolds teaches:
A deflation assembly for an intravascular catheter system for use during a cryoablation procedure, (Para. 0036)
the intravascular catheter system including a vacuum pump (Para. 0038; syringe read as vacuum pump)
and a cryoballoon, (Para. 0007)
the deflation assembly comprising: a first deflation initiator that is configured to…activate the vacuum pump to deflate the cryoballoon upon completion of a stage of the cryoablation procedure; (Para. 0045-0046; Fig. 4, shut-off valve 64 in open state read as initiator inactivated; configure to limitation read as functional language and given limited patentable weight)
a first deflation initiator inhibitor that is manually changeable between an activated state and a deactivated state, (Para. 0046; Fig. 4, vacuum switch 62 opened read as activated state; manually changeable limitation read as functional language and given limited patentable weight)
the first deflation initiator inhibitor being configured to inactivate the first deflation initiator when the first deflation initiator inhibitor is in the activated state; (Para. 0046; if the vacuum switch is open (activated state) then valve is open (inactivated state); configured to language read as functional language and given limited functional weight)
and a second deflation initiator that is triggered when the first deflation initiator inhibitor is in the activated state, (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon; read as broadly as claimed, triggered can be interpreted as manually/selectively turned on)
 the second deflation initiator being configured to be manually changeable between an activated and deactivated state. (Para. 0047; configured to control release exhaust, i.e. can be activated or deactivated)
Reynolds does not explicitly disclose automatically activating the vacuum pump to deflate the cryoballoon after procedure completion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds to perform any steps automatically deflate the catheter, since it is a mere automation of a manual process (In re Aller, 123 USPQ2d 1100).
As described above, Reynolds teaches the second deflation initiator which removes exhaust from the balloon (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon). However, Reynolds does not explicitly disclose the second deflation initiator activating the vacuum pump to deflate the cryoballoon.
In related inflatable device, Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the pressure relief valve of Reynolds, read as the second deflation initiator, with the vacuum pump of Harvey-Poncelet and activating the vacuum pump to deflate the cryoballoon when the second deflation initiator is in the activated state, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 
Regarding claim 6, the Reynolds/Harvey-Poncelet combination teaches:
The deflation assembly of claim 1, (described above)
wherein the catheter system includes a control console, (Reynolds, Para. 0011; Fig. 1, controller 12) 
and wherein the first deflation initiator inhibitor is configured to be positioned on the control console. (Para. 0037; controller includes switches, such as vacuum switch 62)
Regarding claim 7, the Reynolds/Harvey-Poncelet combination teaches:
The deflation assembly of claim 1, (described above)
wherein the catheter system includes a handle assembly, (Reynolds, Para. 0038; Fig. 1, housing of unit 12)
and wherein the first deflation initiator inhibitor is configured to be positioned on the handle assembly. (Para. 0037; unit 12 includes switches, such as vacuum switch 62)
Regarding claim 13, the Reynolds/Harvey-Poncelet combination teaches:
The deflation assembly of claim 1, (described above)
further comprising a controller, (Reynolds, Para. 0011; Fig. 1, controller 12) 
wherein the first deflation initiator inhibitor sends a first signal to the controller to inactivate the first deflation initiator when the first deflation initiator inhibitor is in the activated state. (Para. 0046; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state); using a circui would require a signal)
Regarding claim 14, the Reynolds/Harvey-Poncelet combination teaches:
A method for manually initiating deflation of a cryoballoon during a cryoablation procedure, (Reynolds, Para. 0036, 0046)
the method comprising: inactivating a first deflation initiator that is configured to…activate a vacuum pump to deflate the cryoballoon upon completion of a stage of the cryoablation procedure by manually setting a first deflation initiator inhibitor to an activated state; (Reynolds, Para. 0038, 0046; syringe read as vacuum pump; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state))
and triggering a second deflation initiator by manually setting the first deflation initiator inhibitor to an activated state. (Reynolds, Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve controls exhaust; read as broadly as claimed, triggered can be interpreted as manually/selectively turned on)
Reynolds does not explicitly disclose automatically activating the vacuum pump to deflate the cryoballoon after procedure completion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds to perform any steps automatically deflate the catheter, since it is a mere automation of a manual process (In re Aller, 123 USPQ2d 1100).
As described above, Reynolds teaches the second deflation initiator which removes exhaust from the balloon (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon). However, Reynolds does not explicitly disclose the second deflation initiator activating the vacuum pump to deflate the cryoballoon.
In related inflatable device, Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the pressure relief valve of Reynolds, read as the second deflation initiator, with the vacuum pump of Harvey-Poncelet and activating the vacuum pump to deflate the cryoballoon when the second deflation initiator is in the activated state, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 
Regarding claim 15, the Reynolds/Harvey-Poncelet combination teaches:
The method of claim 14, (described above)
wherein the step of inactivating includes moving a switch between a first position and a second position, (Reynolds, Para. 0046; Fig. 4, vacuum switch 62 opened read as activated state)
and wherein only one of the positions of the switch inactivates the first deflation initiator. (Reynolds, Para. 0046; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state))
Regarding claim 16, the Reynolds/Harvey-Poncelet combination teaches the method of claim 14 (described above). Reynolds further teaches the first deflation initiator is inactivated (shut-off valve open) when the first deflation initiator inhibitor is activated (vacuum switch open) (Reynolds 0046). Reynolds does not explicitly disclose depressing a control button. 
In related inflatable device art, Harvey-Poncelet teaches depressing a control button to control deflation (Harvey-Poncelet, Para. 0031, 0057). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds based on the teachings of Harvey-Poncelet combination to incorporate inactivating the first deflation initiator when the control button is depressed, since the button activates the first deflation initiator inhibitor, which inactivates the first deflation initiator.  Depressing the control button would result in the same predictable results of activated the first deflation initiator inhibitor via a switch. 
Regarding claim 18, the Reynolds/Harvey-Poncelet combination teaches:
The method of claim 14, (described above)
wherein the step of activating includes moving a switch between a first position and a second position, (Reynolds, Para. 0046; vacuum switch can be in an open or closed position, read as first and second position respectively)
and wherein only one of the positions of the switch activates the vacuum pump to deflate the cryoballoon. (Reynolds, Para. 0046)
Regarding claim 19, the Reynolds/Harvey-Poncelet combination teaches:
The method of claim 14, (described above)
wherein the step of inactivating includes sending a first signal with the first deflation initiator inhibitor when the first deflation initiator inhibitor is in the activated state to a controller to inactivate the first deflation initiator. (Reynolds, Para. 0011, 0046; Fig. 1 controller 12; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state); using circuit would require some type of signal)

Claims 2-5, 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Reynolds/Harvey-Poncelet combination in further view of Bek (U.S. PGPub. No. 20050187546).
Regarding claim 2, the Reynolds/Harvey-Poncelet combination teaches the deflation assembly of claim 1. (described above). Reynolds further teaches showing the balloon catheter graphically (Reynolds, Para. 0065) and controlling the components of the system by a circuit (Reynolds, Para. 0046). However, Reynolds does not explicitly disclose using a GUI. 
In related balloon catheter art, Bek teaches the catheter system includes a graphical user interface (Para. 0046). Bek further teaches a controller used to deflate a balloons structure and using GUI for generating appropriate command signals to the controller (Para. 0076, 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet combination based on the teachings of Bek to incorporate the first deflation initiator inhibitor positioned on the graphical user interface in order to allow the physician to input control and processing variables to enable the controller to generate appropriate command signals (Bek, Para. 0046). 
Regarding claim 3, the Reynolds/Harvey-Poncelet combination teaches:
The deflation assembly of claim 2, (described above)
wherein the first deflation initiator inhibitor includes a switch that moves between a first position and a second position, (Reynolds, Para. 0046; switch moves from closed and opened position, read as first and second position, respectively)
and wherein only one of the positions of the switch inactivates the first deflation initiator. (Reynolds, Para. 0046; Fig. 4, vacuum switch 62; if the vacuum switch is open (activated state) then valve is open (inactivated state))
Regarding claim 4, the Reynolds/Harvey-Poncelet combination teaches the deflation assembly of claim 2 (described above). Harvey-Poncelet further teaches an actuator element to initiate and stop the deflation of a balloon (Para. 0057). Harvey-Poncelet further teaches the actuator element being a push-button (Para. 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate the first deflation initiator inhibitor including a control button that is configured to be depressed, in order to achieve the same predictable results of the switch of Reynolds and initiate or stop balloon deflation. 
Regarding claim 5, the Reynolds/Harvey-Poncelet combination teaches the deflation assembly of claim 4 (described above). Reynolds teaches the first deflation initiator is inactivated (shut-off valve open) when the first deflation initiator inhibitor is activated (vacuum switch open) (Reynolds 0046). Harvey-Poncelet teaches depressing a control button to control deflation (Harvey-Poncelet, Para. 0031, 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate inactivating the first deflation initiator when the control button is depressed, since the button activates the first deflation initiator inhibitor, which inactivates the first deflation initiator.  Depressing the control button would result in the same predictable results of activated the first deflation initiator inhibitor via a switch. 
Regarding claim 9, the Reynolds/Harvey-Poncelet combination teaches the deflation assembly of claim 1 (described above). Reynolds further teaches wherein the catheter system includes at least one of a handle assembly, (Reynolds, Para. 0038; Fig. 1, housing of unit 12) and a control console (Reynolds, Para. 0037; Fig. 1, controller 12). Reynolds does not explicitly disclose a graphical user interface. 
In related balloon catheter art, Bek teaches the catheter system includes a graphical user interface (Para. 0046). Bek further teaches a controller used to deflate a balloons structure and using GUI for generating appropriate command signals to the controller (Para. 0076, 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet combination based on the teachings of Bek to incorporate the second deflation initiator configured to be positioned on the graphical user interface in order to allow the physician to input control and processing variables to enable the controller to generate appropriate command signals (Bek, Para. 0046). 
Regarding claim 10, the Reynolds/Harvey-Poncelet/Bek combination teaches:
The deflation assembly of claim 9, (described above)
wherein the second deflation initiator includes a switch that moves between a first position and a second position, (Reynolds, Para. 0047; Fig. 4, relief valve 76 is used to control the release of exhaust; one of ordinary skill in the art would recognize that a valve has an open and closed position, read as the first and second positions, respectively) 
Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate one of the positions of the second deflation initiator switch activating the vacuum pump to deflate the cryoballoon, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 
Regarding claim 11, the Reynolds/Harvey-Poncelet/Bek teaches the deflation assembly of claim 9 (described above). Harvey-Poncelet further teaches an actuator element to initiate the deflation of a balloon (Para. 0057). Harvey-Poncelet further teaches the actuator element being a push-button (Para. 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet/Bek combination to incorporate the second deflation initiator including a control button that is configured to be depressed, in order to achieve the same predictable results of the switch of Reynolds and initiate balloon deflation. 
Regarding claim 12, the Reynolds/Harvey-Poncelet/Bek combination teaches the deflation assembly of claim 11 (described above). Reynolds teaches removing exhaust from the balloon via the second deflation initiator (Reynolds, Para. 0047). Harvey-Poncelet further teaches actuator elements being a push-button to initiate balloon deflations (Para. 0031). Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Harvey-Poncelet, Para. 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate one of the positions of the second deflation initiator switch activating the vacuum pump to deflate the cryoballoon, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 
Regarding claim 20, Reynolds teaches:
A deflation assembly for an intravascular catheter system for use during a cryoablation procedure, (Para. 0036, 0046)
a vacuum pump and a cryoballoon, (Para. 0007, 0038; syringe read as vacuum pump)
the deflation assembly comprising: a controller; (Para. 0011; Fig. 1, controller 12)
a first deflation initiator that is configured to…activate the vacuum pump to deflate the cryoballoon upon completion of a stage of the cryoablation procedure; (Para. 0045-0046; Fig. 4, shut-off valve 64 in open state read as initiator inactivated; configure to limitation read as functional language and given limited patentable weight)
the first deflation initiator inhibitor being manually changeable between an activated and deactivated state; (Para. 0046; Fig. 4, vacuum switch 62 opened read as activated state; manually changeable limitation read as functional language and given limited patentable weight)
wherein the first deflation initiator inhibitor sends a first signal to the controller to inactivate the first deflation initiator when the first deflation initiator inhibitor is in the activated state; (Para. 0046; if the vacuum switch is open (activated state) then valve is open (inactivated state); configured to language read as functional language and given limited functional weight; the communication via a circuit would require a signal)
and a second deflation initiator that is triggered when the first deflation initiator inhibitor is in the activated state, (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon; read as broadly as claimed, triggered can be interpreted as manually/selectively turned on)
the second deflation initiator being configured to be manually changeable between an activated and deactivated state; (Para. 0047; configured to control release exhaust, i.e. can be activated or deactivated)
Reynolds does not explicitly disclose automatically activating the vacuum pump to deflate the cryoballoon after procedure completion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds to perform any steps automatically deflate the catheter, since it is a mere automation of a manual process (In re Aller, 123 USPQ2d 1100).
As described above, Reynolds teaches the second deflation initiator which removes exhaust from the balloon (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon). However, Reynolds does not explicitly disclose the second deflation initiator activating the vacuum pump to deflate the cryoballoon.
In related inflatable device, Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Para. 0035). Harvey-Poncelet further teaches actuator elements being a push-button to initiate balloon deflations (Harvey-Poncelet, Para. 0031). Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Harvey-Poncelet, Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the pressure relief valve of Reynolds, read as the second deflation initiator, with the vacuum pump of Harvey-Poncelet and activating the vacuum pump to deflate the cryoballoon when the second deflation initiator is in the activated state, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 
Reynolds further teaches showing the balloon catheter graphically (Para. 0065) and controlling the components of the system by a circuit (Reynolds, Para. 0046). However, the Reynolds/Harvey-Poncelet combination does not explicitly disclose using a GUI. 
In related balloon catheter art, Bek teaches the intravascular catheter system including a graphical user interface, (Para. 0046). Bek further teaches a controller used to deflate a balloons structure and using GUI for generating appropriate command signals to the controller (Para. 0076, 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet combination based on the teachings of Bek to incorporate the first deflation initiator inhibitor positioned on the graphical user interface in order to allow the physician to input control and processing variables to enable the controller to generate appropriate command signals (Bek, Para. 0046). 
Response to Arguments
Applicant's arguments filed 6/7/2022 with respect to the rejection of claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Reynolds does not teach the second deflation initiator to be “manually changeable” on page 8, however the Examiner respectfully disagrees. The limitation recites the second deflation initiator “configured to be manually changeable between an activated and deactivated state” which is read as functional language and given limited patentable weight. Reynolds teaches valve 64 being open, pressure relief valve 76, read as the second deflation initiator, being used to remove exhaust from the balloon. Valve 64 is controlled via the vacuum switch 62. By manually controlling either the valve or switch, one could trigger, read as turn, on, the initiator. Thus, read as broadly as claimed, by manually changing the vacuum switch, a user changes the pressure relief valve between the activated and deactivated state. Therefore, the pressure relief valve, read as the second deflation initiator is configured to be manually changed via the vacuum switch. To further distinguish the invention from the cited prior art, Applicant is encouraged to incorporate additional structure, such as an additional switch or alternative element of the second deflation initiator, that is specifically manually changeable. 
Applicant’s arguments with respect to the claims, see pages 8-9 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Reynolds are moot in view of the new rejections under the Reynolds/Harvey-Poncelet combination. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794